

116 HRES 936 IH: Supporting the designation of April 19–25, 2020, as National Crime Victims’ Rights Week.
U.S. House of Representatives
2020-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 936IN THE HOUSE OF REPRESENTATIVESApril 22, 2020Mr. Costa submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the designation of April 19–25, 2020, as National Crime Victims’ Rights Week.Whereas crime and victimization in the United States have significant, often devastating impacts on victims, survivors, and communities large and small;Whereas, in 2018, there were 3.3 million violent victimizations, yet only 43 percent of these crimes were reported to police, and only 11 percent of violent victim crime victims accessed assistance from a victim service agency;Whereas crime victims and survivors need and deserve support and access to services to help them cope with the physical, psychological, financial, social, and spiritual impact of crime;Whereas Congress recognizes the vital needs of crime victims and survivors through the enactment of responsive law and continued financial support of victim service agencies through the Victims of Crime Act (VOCA), the Violence Against Women Act (VAWA), and the Family Violence Prevention and Services Act (FVPSA), among others;Whereas the mission of the Congressional Crime Survivors and Justice Caucus is to identify, address, and elevate the needs of crime survivors and all United States jurisdictions affected by crime in a bipartisan manner, without infringing on the rights of the accused, through Federal legislation, Congressional education, public awareness, and collaboration with allied professionals and organizations nationwide; andWhereas the Caucus and the Congress commit to the adoption of policies and programs that identify and meet the needs of crime survivors across the United States: Now, therefore, be itThat the House of Representatives—(1)strongly supports the goals and theme of 2020 National Crime Victims’ Rights Week—Seek Justice, Ensure Victims’ Rights, Inspire Hope; (2)recognizes the outstanding efforts of over 10,000 victim assistance organizations and agencies that serve survivors at the local, State, Tribal, national, and Federal levels;(3)remains committed to supporting and sustaining the Victims of Crime Act that helps over 6,800 public, community-based, and Tribal victim and/or survivor assistance organizations and agencies that provide essential, often life-saving services to millions of crime victims throughout the United States; and(4)encourages the people of the United States to observe 2020 National Crime Victims’ Rights Week with appropriate public awareness, education, and outreach activities.